ICJ_058_NuclearTests_AUS_FRA_1973-06-22_ORD_01_NA_01_EN.txt. 106 NUCLEAR TESTS (ORDER 22 VI 73)

Accordingly,
THE CouRT

Indicates, by 8 votes to 6, pending its final decision in the proceedings
instituted on 9 May 1973 by Australia against France, the following
provisional measures:

The Governments of Australia and France should each of them
ensure that no action of any kind is taken which might aggravate or
extend the dispute submitted to the Court or prejudice the rights of the
other Party in respect of the carrying out of whatever decision the
Court may render in the case; and, in particular, the French Govern-
ment should avoid nuclear tests causing the deposit of radio-active
fall-out on Australian territory;

Decides that the written proceedings shall first be addressed to the
questions of the jurisdiction of the Court to entertain the dispute, and of
the admissibility of the Application;

Fixes as follows the time-limits for the written proceedings:

21 September 1973 for the Memorial of the Government of Australia;
21 December 1973 for the Counter-Memorial of the French Govern-
ment;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-second day of June one
thousand nine hundred and seventy-three, in four copies, one of which
will be placed in the archives of the Court, and the others transmitted
respectively to the French Government, to the Government of Australia,
and to the Secretary-General of the United Nations for transmission to
the Security Council.

(Signed) F. AMMOUN,
Vice-President.

(Signed) S. AQUARONE,
Registrar,

Judge JIMENEZ DE ARECHAGA makes the following declaration:

I have voted in favour of the Order for the reasons stated therein, but
wish to add some brief comments on the relationship between the ques-
tion of the Court’s jurisdiction and the indication of interim measures.

11
107 NUCLEAR TESTS (DECL. JIMENEZ DE ARECHAGA)

I do not believe the Court should indicate interim measures without
paying due regard to the basic question of its jurisdiction to entertain the
merits of the Application. A request should not be granted if it is clear,
even on a prima facie appreciation, that there is no possible basis on
which the Court could be competent as to the merits. The question of
jurisdiction is therefore one, and perhaps the most important, among all
relevant circumstances to be taken into account by a Member of the Court
when voting in favour of or against a request for interim measures.

On the other hand, in view of the urgent character of the decision on
provisional measures, it is obvious that the Court cannot make its answer
dependent on a previous collective determination by means of a judgment
of the question of its jurisdiction on the merits.

This situation places upon each Member of the Court the duty to make,
at this stage, an appreciation of whether—in the light of the grounds
invoked and of the other materials before him—the Court will possess
jurisdiction to entertain the merits of the dispute. From a subjective point
of view, such an appreciation or estimation cannot be fairly described as
a mere preliminary or even cursory examination of the jurisdictional issue:
on the contrary, one must be satisfied that this basic question of the
Court’s jurisdiction has received the fullest possible attention which one
is able to give to it within the limits of time and of materials available for
the purpose.

When, as in this case, the Court decides in favour of interim measures,
and does not, as requested by the French Government, remove the case
from the list, the parties will have the opportunity at a later stage to plead
more fully on the jurisdictional question. It follows that that question
cannot be prejudged now; it is not possible to exclude a priori, that the
further pleadings and other relevant information may change views or
convictions presently held.

* *

The question described in the Order as that of the existence of “‘a legal
interest in respect of these claims entitling the Court to admit the Appli-
cation” (para. 23) is characterized in the operative part as one relating to
the admissibility of the Application. The issue has been raised of whether
Australia has a right of its own—as distinct from a general community
interest—or has suffered, or is threatened by, real damage. As far as the
power of the Court to adjudicate on the merits is concerned, the issue is
whether the dispute before the Court is one “‘with regard to which the
parties are in conflict as to their respective rights” as required by the
jurisdictional clause invoked by Australia. The question thus appears to
be a limited one linked to jurisdiction rather than to admissibility. The
distinction between those two categories of questions is indicated by Sir

12
108 NUCLEAR TESTS (DECL. WALDOCK)

Gerald Fitzmaurice in J.C.J. Reports 1963, pages 102-103, as follows:

“,. the real distinction and test would seem to be whether or not the
objection is based on, or arises from, the jurisdictional clause or
clauses under which the jurisdiction of the tribunal is said to exist.
If so, the objection is basically one of jurisdiction.”

Article 17 of the General Act provides that the disputes therein referred
to shall include in particular those mentioned in Article 36 of the Statute
of the Permanent Court of International Justice. Among the classes of
legal disputes there enumerated is that concerning “the existence of any
fact which, if established, would constitute a breach of an international
obligation” (emphasis added). At the preliminary stage it would seem
therefore sufficient to determine whether the parties are in conflict as to
their respective rights. It would not appear necessary to enter at that stage
into questions which really pertain to the merits and constitute the heart
of the eventual substantive decision such as for instance the establishment
of the rights of the parties or the extent of the damage resulting from
radio-active fall-out.

Judge Sir Humphrey WALDOocK makes the following declaration:

I concur in the Order. I wish only to add that, in my view, the principles
set out in Article 67, paragraph 7, of the Rules of Court should guide the
Court in giving its decision on the next phase of the proceedings which is
provided for by the present Order.

Judge NAGENDRA SINGH makes the following declaration:

While fully supporting the reasoning leading to the verdict of the
Court, and therefore voting with the majority for the grant of interim
measures of protection in this case, 1 wish to lend emphasis, by this
declaration, to the requirement that the Court must be satisfied of its own
competence, even though prima facie, before taking action under Article
41 of the Statute and Rule 61 (New Rule 66) of the Rules of Court.

It is true that neither of the aforesaid provisions spell out the test of
competence of the Court or of the admissibility of the Application and the
request, which nevertheless have to be gone into by each Member of the
Court in order to see that a possible valid base for the Court’s competence
exists and that the Application is, prima facie, entertainable. I am, there-
fore, in entire agreement with the Court in laying down a positive test
regarding its own competence, prima facie established, which was enun-
ciated in the Fisheries Jurisdiction! case and having been reiterated in this

1 Fisheries Jurisdiction (United Kingdom v. Iceland), 1.C.J. Reports 1972, Order of
17 August 1972, paras. 15 to 17, pp. 15 to 16.

13
109 NUCLEAR TESTS (DECL. NAGENDRA SINGH)

case may be said to lay down not only the latest but also the settled juris-
prudence of the Court on the subject.

It is indeed a sine qua non of the exercise of judicial function that a
court can be moved only if it has competence. If therefore in the exercise
of its inherent powers (as enshrined in Art. 41 of its Statute) the Court
grants interim relief, its sole justification to do so is that if it did not, the
rights of the parties would get so prejudiced that the judgment of the
Court when it came could be rendered meaningless. Thus the possibility
of the Court being ultimately able to give a judgment on merits should
always be present when interim measures are contemplated. If, however,
the Court were to shed its legal base of competence when acting under
Article 41 of its Statute, it would immediately expose itself to the danger
of being accused of discouraging governments from:

“...undertaking, or continuing to undertake, the obligations of
judicial settlement as the result of any justifiable apprehension that
by accepting them they may become exposed to the embarrassment,
vexation and loss, possibly following upon interim measures, in
cases in which there is no reasonable possibility, prima facie ascer-
tained by the Court, of jurisdiction on the merits. Accordingly, the
Court cannot, in relation to a request for indication of interim
measures, disregard altogether the question of its competence on the
merits. The correct principle which emerges from these apparently
conflicting considerations and which has been uniformly adopted in
international arbitral and judicial practice is as follows: The Court
may properly act under the terms of Article 41 provided that there is
in existence an instrument such as a Declaration of Acceptance of the
Optional Clause, emanating from the Parties to the dispute, which
prima facie confers jurisdiction upon the Court and which incor-
porates no reservations obviously excluding its jurisdiction.”
(Separate opinion of Sir Hersch Lauterpacht in /nterhandel case,
ILC.F. Reports 1957, p. 118.)

It needs to be mentioned, therefore, that even at this preliminary stage
of prima facie testing the Court has to examine the reservations and decla-
rations made to the treaty which ts cited by a party to furnish the base for
the jurisdiction of the Court and to consider also the validity of the
treaty if the same is challenged in relation to the parties to the dispute.
As a result of this prima facie examination the Court could either find:

(a) that there is no possible base for the Court’s jurisdiction in which
event no matter what emphasis is placed on Article 41 of its Statute,
the Court cannot proceed to grant interim relief; or

(6) that a possible base exists, but needs further investigation to come
to any definite conclusion in which event the Court is inevitably left
no option but to proceed to the substance of the jurisdiction of the
case to complete its process of adjudication which, in turn, is time

14
110 NUCLEAR TESTS (DECL. BARWICK)

consuming and therefore comes into conflict with the urgency of the
matter coupled with the prospect of irreparable damage to the
rights of the parties. It is this situation which furnishes the “raison
d’être” of interim relief.

If, therefore, the Court, in this case, has granted interim measures of
protection it is without prejudice to the substance whether jurisdictional
or otherwise which cannot be prejudged at this stage and will have to be
gone into further in the next phase.

Judge ad hoc Sir Garfield BARWICK makes the following declaration:

I have voted for the indication of interim measures and the Order of the
Court as to the further procedure in the case because the very thorough
discussions in which the Court has engaged over the past weeks and my
own researches have convinced me that the General Act of 1928 and the
French Government’s declaration to the compulsory jurisdiction of the
Court with reservations each provide, prima facie, a basis on which the
Court might have jurisdiction to entertain and decide the claims made
by Australia in its Application of 9 May 1973. Further, the exchange of
diplomatic notes between the Governments of Australia and France in
1973 afford, in my opinion, at least prima facie evidence of the existence
of a dispute between those Governments as to matters of international
law affecting their respective rights.

Lastly, the material before the Court, particularly that appearing in the
UNSCEAR reports provides reasonable grounds for concluding that
further deposit in the Australian territorial environment of radio-active
particles of matter is likely to do harm for which no adequate comnen-
satory measures could be provided.

These conclusions are sufficient to warrant the indication of interim
measures,

I agree with the form of the provisional measures indicated, under-
standing that the action prescribed is action on the part of governments
and that the measures are indicated in respect only of the Australian
Government’s claim to the inviolability of its territory.

Judges FORSTER, GROS, PETREN and IGNACIO-PINTO append dissenting
opinions to the Order of the Court.

(Initialled) F.A.
(Initialled) S.A.

15
